Citation Nr: 1537571	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an inguinal hernia.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Oklahoma National Guard from November 1980 to November 1981.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with various Army Reserve and National Guard units.

These matters come before the Board of Veterans' Appeals (the Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Evidence submitted since the last prior denial, a February 2006 rating decision by the Agency of Original Jurisdiction (AOJ), included service personnel records from the Virginia National Guard that were not previously of record.  38 C.F.R. § 3.156(c)(1) (2014) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veteran's claims for service connection as original claims, rather than as reopened claims.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge (AVLJ) in November 2010.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in September 2014 for further development.  With respect to the hernia claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268.  However, additional development is required for the hip claim.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for right hip arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of inguinal hernia, or residuals thereof, and that the Veteran experienced an injury during a period of ACDUTRA or INACDUTRA service.


CONCLUSION OF LAW

Service connection for inguinal hernia, or residuals thereof, is denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in September 2014.  The Board specifically instructed the AOJ to contact the Veteran to obtain authorization for the release of any relevant private medical records, including those from Dr. M. C.; request from the Veteran the specific dates of the onset of muscle strain in the groin and first reported diagnosis of inguinal hernia; based on the dates provided, obtain personnel and treatment records from the Veteran's service with the Oklahoma National Guard from May 1985 to June 1991 and verify his periods of ACDUTRA and INACDUTRA service; schedule the Veteran for VA examinations for his claimed disabilities; and then to readjudicate the claims.  The RO sent the Veteran a letter in October 2014 with a VA Form 21-4142 requesting authorization for the release of all relevant private treatment records, specifically noting Dr. M. C., and also requesting that the Veteran provide the date of onset of his groin muscle strain and first diagnosis of inguinal hernia.  The Veteran did not provide a completed VA Form 21-4142 in response, but in February 2015 he submitted a statement regarding the onset of his groin strain.  The AOJ obtained leave and earnings statements from May 1985 to June 1991, service treatment and personnel records for the same period, as well as dates of ACDUTRA and INACDUTRA service.  The Veteran was then afforded a VA examination for his hernia in December 2014.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, letters from VA dated in June and July 2007 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment and personnel records and private medical records are in the claims file.  The Board acknowledges that it is remanding the Veteran's hip claim for outstanding records; however, as the preponderance of the evidence is against a finding that the Veteran has a current hernia disability, any outstanding records would not support his hernia claim.  Moreover, a negative response was received from the office of Dr. L. G., the physician whom the Veteran indicated performed his hernia surgery in 1993.  Additionally, in October 2014 the RO sent the Veteran a VA Form 21-4142 and requested that he authorize the release of records from Dr. M. C., the physician the Veteran reported first diagnosed his inguinal hernia.  The Veteran did not provide a completed VA Form 21-4142.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran was provided the opportunity to submit these records or provide authorization for VA to obtain them and did not do so, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

In December 2014, the Veteran was provided a VA examination for his inguinal hernia claim.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an evaluation of the Veteran, such that the Board can render an informed determination.  The Board notes that the examiner listed the date of the Veteran's initial diagnosis of a hernia as December 1991, and his hernia surgery as December 1993, and that these dates conflict with the Veteran's other statements of record.  However, the misstatement of the dates does not alter the examiner's current medical findings that the Veteran does not have an objective disability.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  To establish an aggravation claim based on ACDUTRA and INACDUTRA, there must be evidence of both a worsening of the disability during the period of service and that the worsening was caused by the period of service.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board also has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).
 
Analysis

The Veteran contends that he has residuals of an inguinal hernia that are related to a period of INACDUTRA service.  However, the record contains myriad statements from the Veteran regarding the circumstances under which his reported injury took place.

In his May 1996 claim, the Veteran stated that his groin condition happened while on a weekend drill with the Army National Guard in Oklahoma in March or April 1991.  In a February 2004 claim, the Veteran reported that the hernia began on February 1, 1991 and stated that he received treatment for it in February 1993.  In April 2005, the Veteran claimed that the hernia began in "late 1990" and that it was diagnosed at Virginia Beach in 1991.  In June 2007, the Veteran claimed that he had the hernia injury in August 1991; however, in a July 2007 statement, the Veteran stated that he had no idea how he got the hernia, and that he thought it might have been from civilian employment as a vehicle detailer.  During his November 2009 Decision Review Officer (DRO) hearing, the Veteran testified that his groin trouble occurred in February or March 1988.  See DRO Hearing Transcript, pg. 2.  However, during his November 2010 Board hearing, the Veteran stated that he experienced pain at an unspecified time during Guard service.  See Board Hearing Transcript, pp. 4, 17.  He further indicated that in August 1991 while he was not on drill, he fell while walking to the pool and was hospitalized, whereupon he was diagnosed with the inguinal hernia.  Id. at 15.  In an April 2011 statement, the Veteran stated that his hernia began at the end of July to the beginning of August in 1991 while in the Virginia National Guard.  In a February 2015 submission, the Veteran stated that the hernia must have come from being in a mortar platoon for 5 to 6 years.  

The Veteran's statements regarding the onset of groin pain are inconsistent, varying from 1988 to 1991, and thus the Board finds that the Veteran cannot be relied upon as an accurate historian.  Moreover, the Veteran's service treatment records from his service with the Oklahoma National Guard contain no reference to complaints of groin pain; indeed, the Veteran testified to this effect during the November 2011 Board hearing.  See Hearing Transcript, pg. 17.  The first mention of the hernia is in a June 1993 record, which indicated the Veteran had the hernia repair surgery in February 1993.  As to the dates provided by the Veteran regarding his first diagnosis (July to August 1991) and his hernia surgery (February 1993), the Board notes that these dates do not correspond to periods of ACDUTRA service.  Given the Veteran's conflicting statements as to the onset of his groin injury and the absence of corroborating medical evidence demonstrating that he experienced an injury during a period of ACDUTRA or INACDUTRA service, the second Shedden element is not met.

Moreover, according to the December 2014 VA QTC examination report, the Veteran does not have an objective disability related to his inguinal hernia.  The examiner noted the Veteran's medical history and physically examined the Veteran.  He reported the Veteran had no scars related to the hernia surgery, nor any other pertinent physical findings, complications, conditions, signs, and / or symptoms related to the 1993 hernia surgery.  See December 2014 examination report, pg. 3.  Additionally, the examiner stated that the Veteran's symptoms were entirely subjective, that the objective examination was normal, and that there was no evidence of a chronic condition.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).
The Veteran is competent to report observable physical symptoms, such as pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Veteran has not been shown to have the medical expertise necessary to render a medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Thus, the Board affords more weight to the opinion of the December 2014 VA examiner, finding no objective evidence of a current disability.  

Thus, as the preponderance of the evidence is against a finding of a current diagnosis of inguinal hernia residuals, and against a finding of an event, injury, or disease during ACDUTRA or INACDUTRA service, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for residuals of an inguinal hernia is denied.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, a July 1996 VA examination report shows that the Veteran reported seeing a Dr. C. in Tulsa, Oklahoma, who performed x-rays and diagnosed the Veteran with dislocation of the hip joint and degenerative arthritis.  A review of the record does not show that an attempt has been made to secure these records.  Because the aforementioned records are relevant to his claim and have not been associated with the record, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Moreover, given that these records and the July 1996 VA examination may indicate when the Veteran was first diagnosed with right hip arthritis, the Veteran's duty status for these dates must be verified.  Thus, after attempting to obtain any records from Dr. C. and associating any such records with the claims file, the AOJ should verify the Veteran's ACDUTRA and INACDUTRA service for the dates in question.  Any development performed in the course of verifying such service should be documented in the claims file, along with any personnel records obtained in the course of performing that verification.

The Veteran was afforded a VA examination in December 2014, wherein he was diagnosed with right hip degenerative joint disease.  The examiner stated that "age and onset due to events NOT in service are felt to be the related etiology," and that the record did not contain objective medical evidence indicating a direct cause or permanent aggravation from a service event.  December 2014 VA examination report, pg. 20.  However, the examiner's rationale was conclusory in nature; thus, the Board cannot find this opinion adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for his right hip disability, to include records Dr. C. in Tulsa, Oklahoma.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Based on the information and records obtained from Dr. C., if any, and the July 1996 VA examination report, request from the National Personnel Records Center (NPRC), Defense Finance and Accounting Service (DFAS), National Guard Bureau, and the Adjutants General of Oklahoma and Kansas copies of the Veteran's service personnel records and service treatment records relating to his service in the Oklahoma National Guard from June 1995 to March 1996 and in the Kansas National Guard from April 1996 to July 1999.  

Additionally, to the extent possible, request verification of the dates of ACDUTRA and INACDUTRA service during this period.  Service records providing retirement points are insufficient in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.

3.  Obtain all outstanding VA treatment and evaluation records for the entire period on appeal relating to the Veteran's right hip disability.  All records received should be associated with the Veteran's electronic claims folder.

4.  Thereafter, return the Veteran's claims file to the examiner who conducted his December 2014 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.  Alternatively, if the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right hip disability is related to, had its onset during, or was aggravated during a period of ACDUTRA or INACDUTRA service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


